Citation Nr: 1720895	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-10 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for stomach disability. 

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for left knee disability.  

4.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran, R.J.
ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the June 2009 and August 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran provided testimony at a November 2005 board hearing before a Veterans Law Judge.  A transcript of the hearing is of record. 

In July 2014 the Board remanded the claims for service connection for stomach disability, hypertension, and left knee disability for further development.  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, searched for outstanding VA treatment records, provided appropriate notice to the Veteran, and issued a supplemental statement of the case (SSOC) with regard to the claims for service connection for stomach disability, hypertension, and left knee disability.

The issues of entitlement to service connection for stomach disability, entitlement to service connection for left knee disability and entitlement to TDIU are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension did not originate in service or until years after service, and is not otherwise etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.   38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided a notice letter to the Veteran in August 2014.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The hypertension claim was subsequently readjudicated in the October 2014 Supplemental Statement of the Case (SSOC).  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records and VA treatment records with the claims file.  Pursuant to the July 2014 Board remand, the RO obtained the Veteran's treatment records from the Tennessee Valley Medical Center from March 2011 to the present and associated the records with the claims file.  Second, VA satisfied its duty to obtain adequate medical examinations.  VA provided the Veteran an examination for hypertension in September 2014.  The examination was adequate, as the examiner considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

The Board finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claims.  

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The disease entity for which service connection is sought must be chronic, and not acute and transitory.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases set forth in 38 C.F.R. § 3.309 (a) (e.g., hypertension), continuity of symptoms is required when the condition noted in service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Service Connection for Hypertension 

A.  Factual Background 

On the Veteran's October 1971 Report of Medical Examination for separation from service, his vascular system was normal.  The Veteran's blood pressure was 122/80.  

A March 2006 treatment note reported the Veteran taking Lisinopril to control high blood pressure.  

An April 2006 primary care note reported that the Veteran's blood pressure was 150/102. 

At a July 2012 VA General Medical examination, the examiner reported the Veteran's diagnosis of hyperlipidemia and of "elevated blood pressure without the diagnosis of hypertension."  The Veteran indicated that he was unsure of the date of diagnosis for either disability.  

At a September 2014 VA examination, the Veteran reported that he felt the war ran up his blood pressure.  The Veteran noted that he did not take medication for his blood pressure and that he had not been diagnosed with the condition.  The examiner reported that the Veteran did not have a current diagnosis of hypertension or a previous diagnosis of hypertension.  The Veteran's average blood pressure reading was 143/86.  The examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's hypertension had its onset or was otherwise etiologically related to military service.  The examiner reported that the Veteran's service treatment records did not contain any records or treatment for hypertension.  

B.  Analysis 

The Veteran asserts that his hypertension had its onset during active service and that it has continued since service.  

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

Initially, the Board finds that the Veteran has not had hypertension during the pendency of his claim.  Although in 2006 he was using Lisinopril purportedly to control high blood pressure, the record since filing his claim does not actually establish that he has been diagnosed with hypertension or high blood pressure.  The September 2014 VA examiner specifically noted that the Veteran had not been diagnosed with hypertension, and did not have hypertension.

Even assuming that the Veteran does have hypertension, the preponderance of the evidence is against finding that it is etiologically related to service.  In this regard, his service treatment records are silent for any reference to high blood pressure readings or a diagnosis of hypertension, and the Veteran's heart and vascular systems were both noted to be clinically normal at the time of his separation examination.  

The first evidence of hypertension, assuming the Veteran has hypertension, is decades after service.  There is no competent evidence of record of any manifestation of hypertension within one year from separation.  Hypertension may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Veteran first reported hypertension symptoms in March 2006, thirty-five years after separation from service, and so presumptive service connection is not applicable. 

Post-service, the available medical evidence does not show any complaints of hypertension or treatment for hypertension until March 2006, when the Veteran was reported to be taking Lisinopril to control high blood pressure.  The Board notes that because the record is silent for complaints, treatments, or diagnoses of hypertension for thirty-five years after discharge from service, it is unlikely the hypertension manifested in-service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000)(holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

The Veteran contends that he has experienced hypertension since active service.  As a lay person, he is competent to describe a firsthand event and to describe observable symptoms such as elevated heart rate.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only the competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  At his October 1971 separation report of medical examination, the Veteran's blood pressure was within normal limits, at 122/80.  Again, there is no indication from the examination report that the Veteran had an in-service diagnosis of hypertension or took medication for such a diagnosis.  Further, the Veteran's heart and vascular systems were both noted to be clinically normal at the time of his separation examination.  The Veteran's October 1971 Report of Medical Examination contradicts the subsequent statements of the Veteran.  The Veteran's October 1971 Report of Medical Examination contradicts these statements because the Veteran did not report any hypertension symptoms.  This report is more contemporaneous to service and it is against the Veteran's interest in receiving service-connected benefits not to report any ongoing, continuing hypertension symptoms.  Consequently, the Board credits the medical history shown by the in-service reports (i.e. no chronic hypertension disability manifested during service and no chronic hypertension pathology continuing since service).  

Regarding whether the Veteran's hypertension is otherwise related to service, the September 2014 VA examiner specifically opined that the Veteran's hypertension  was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner based her conclusion on an accurate understanding of the Veteran's medical history, including the lack of symptoms or complaints in-service or for thirty-five years after service.  Thus, the examiner indicated that it did not appear that the Veteran's hypertension disability was incurred in-service, had its onset, or is otherwise etiologically related to his
service.  

The Board finds the September 2014 medical opinion to have great evidentiary weight as the opinion reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinion.  Also, as alluded to above, the Board finds that the examiner based her opinion on an accurate chronology of the Veteran's hypertension pathology (i.e. that shown by the medical evidence).  

Further, while the Veteran is competent to report about what happened in service and observable symptomatology, he is not competent to link his current diagnosis of hypertension to his active service.  Opinions and findings of that nature require medical expertise and are outside the realm of common knowledge of a layperson. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007).  Hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include multiple blood pressure readings and kidney function studies are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372, 1377; and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Moreover, to the extent that the Veteran is alleging that the current, chronic hypertension is related to service, other than as a result of continuity of symptomatology, as a lay person, with no demonstrated specialized knowledge pertaining to the etiology of hypertension disability, his opinion may not be afforded more than minimal probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  The weight of the evidence is against a finding that the current hypertension is otherwise related to service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim on appeal and that entitlement to service connection for hypertension is not warranted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.  





REMAND

The Board finds that additional development is needed before the Veteran's claims for entitlement to service connection for a stomach condition disability and entitlement to service connection for a left knee disability are decided.

The Veteran was afforded VA medical examinations in September 2014 to determine the nature and etiology of his stomach and left knee disabilities.  However, the September 2014 examiner did not provide an adequate opinion or rationale as to the nature and etiology of the Veteran's stomach and left knee disabilities.  Accordingly, an addendum opinion should be obtained to consider in more detail the Veteran's lay reports of in-service stomach and left knee symptomatology and continuity thereafter. 

Regarding the claim for entitlement to service connection for a left knee disability, the Board finds that the left knee disability was not noted upon entry into service in the Veteran's April 1969 Report of Medical Examination.  At the September 2014 VA knee examination, the Veteran stated that he cut his knee on a saw when he was a child and that his left knee would bother him when he was on patrol in Vietnam.  Because a preexisting left knee injury was not noted at service entrance or examination, the burden shifts to VA to demonstrate by clear and unmistakable evidence both that a left knee disorder preexisted service and was not aggravated by service.  The Board finds that the presumption of soundness has not been rebutted in this case because the evidence is not clear and unmistakable that a left knee disorder preexisted service; therefore, the Veteran is presumed to have been physically sound at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Because the presumption of soundness is not rebutted, this case converts to one for direct service connection.  See Wagner v. Principi, 370 F.3d 1089,1096 (Fed. Cir. 2004).

As the Veteran's claim for TDIU is impacted by the outcome of his service connection claims for a stomach disability and a left knee disability, the TDIU claim is "inextricably intertwined" with the other claims.  See Smith (Daniel) v. Gober, 236 F. 3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interest in judicial economy and avoidance of piecemeal litigation require the claims to be adjudicated together).  Therefore, the determination of whether the Veteran is entitled to service connection for the stomach disability and left knee disability must be made prior to deciding his derivative TDIU claim.   

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the September 2014 VA examiner (or a suitable substitute if that examiner is unavailable) for an addendum opinion.  The claims file must be reviewed by the examiner and such should be noted in the report.  This review should include the service treatment records, the Veteran's post-service lay statements at the November 2005 hearing of a stomach condition and left knee pain in-service and continuing since service, any post-service VA medical records and examinations; any post-service private medical records and evaluations; and any other information deemed pertinent.  After reviewing the claims file, the reviewer should answer the following question: 

(a)  Is it at least as likely as not (i.e. a fifty percent probability or greater) that any current stomach disability including Gastroesophageal Reflux Disease (GERD) is related to his military service, including the stomach problems the Veteran experienced therein?  

(b)  Is it at least as likely as not (i.e. a fifty percent probability or greater) that any current left knee disability including left knee strain is related to his military service, including the left knee pain the Veteran experienced therein?  

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

2.  Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


